     Case 3:17-cv-00228-MMD-WGC Document 96 Filed 06/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA



KEITH A. WARREN,                        )               3:17-cv-00228-MMD-WGC
                                        )
                  Plaintiff,            )               MINUTES OF THE COURT
                                        )
        vs.                             )               June 8, 2020
                                        )
NEVADA DEPARTMENT OF                    )
CORRECTIONS, et al.,                    )
                                        )
                  Defendants.           )
________________________________________

PRESENT:      THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:           HEIDI JORDAN         REPORTER:      NONE APPEARING

COUNSEL FOR PLAINTIFF(S):          NONE APPEARING

COUNSEL FOR DEFENDANT(S):            NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s motion requesting the court to issue a scheduling order
(ECF No. 94). Plaintiff points out that the court approved the filing of his proposed second
amended complaint on December 2, 2019 (ECF No. 48). Plaintiff’s Second Amended
Complaint was filed the next day (ECF No. 49). Defendants Foster, Kelly, Powers and Vidaurri
answered the Second Amended Complaint on January 31, 2020 (ECF No. 71) and Defendant
Byrne joined in that answer on February 25, 2020 (ECF No. 76).

       The court initially issued a Scheduling Order on July 31, 2019 (ECF No. 22). Plaintiff
moved to extend the deadlines in the Scheduling Order (ECF No 40), which the court granted on
October 24, 2019. Plaintiff correctly notes, however, that no amended scheduling order was
entered following the filing of Defendants’ Answers to Plaintiff’s Second Amended Complaint.

      Plaintiff’s motion (ECF No. 94) is GRANTED. The court will enter an Amended
Scheduling Order for this case.

       IT IS SO ORDERED.
                                                  DEBRA K. KEMPI, CLERK
                                                  By:              /s/
                                                      Deputy Clerk
